SUMMARY ORDER

Petitioner Perparim Perezic, a native of the former Yugoslavia,2 seeks review of a July 16, 2007 order of the BIA denying his motion to reopen removal proceedings. In re Perezic, No. A79 326 653 (B.I.A. July 16, 2007). We assume the parties’ familiarity with the underlying facts and procedural history in this case.
When the agency denies a motion to reopen, this Court reviews the agency’s decision for an abuse of discretion. See Kaur v. BIA, 413 F.3d 232, 233 (2d Cir. 2005) (per curiam). An abuse of discretion may be found where the agency’s decision “provides no rational explanation, inexplicably departs from established policies, is devoid of any reasoning, or contains only summary or conclusory statements; that is to say, where the Board has acted in an arbitrary or capricious manner.” Id. at 233-34 (internal quotation marks omitted).
As a preliminary matter, we decline to review Perezic’s arguments regarding the agency’s denial of his underlying claims for relief. Where, as here, an alien files a timely petition for review from the denial of a motion, and we have previously denied his petition for review from the underlying affirmance of a removal order, we may review only the denial of the motion. See Ke Zhen Zhao v. U.S. Dep’t of Justice, 265 F.3d 83, 90 (2d Cir.2001); see also United *100States v. Quintieri, 306 F.3d 1217, 1229 (2d Cir.2002) (“The law of the case [doctrine] ordinarily forecloses relitigation of issues expressly or impliedly decided by the appellate court.” (internal quotation marks omitted)). Here, however, Perezic fails to challenge the BIA’s denial of his motion in his brief to this Court. As such, he has waived any such challenge, leaving nothing for us to review. See Yueqing Zhang v. Gonzales, 426 F.3d 540, 545 n. 7 (2d Cir. 2005).
For the foregoing reasons, the petition for review is DENIED. As we have completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DISMISSED as moot.

. Petitioner, who appears to hail from Montenegro, was ordered removed to the Federal Republic of Yugoslavia, a country no longer in existence. Presumably the agency will amend the removal order. See 8 U.S.C. § 1231(b)(2); Jama v. ICE, 543 U.S. 335, 338-41, 125 S.Ct. 694, 160 L.Ed.2d 708 (2005).